Citation Nr: 9933493	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to the veteran's service-connected 
left knee disability.  

2.  Entitlement to an increased evaluation for residuals of 
deep venous thrombosis of the left calf, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  

In an April 1995 rating action, it was held that no new and 
material evidence had been presented to reopen the claim for 
service connection for a right hip disability as secondary to 
the veteran's service-connected left knee disability.  
Evaluations of 30 percent and 10 percent, respectively, for 
the veteran's left knee disability and residuals of deep 
venous thrombosis of the left calf were confirmed and 
continued.  The veteran timely appealed from those decisions.  

In August 1995 the veteran testified at a hearing at the 
Regional Office before a regional office hearing officer.  
The issue of entitlement to an increased evaluation for the 
left knee disability was withdrawn.  Thus, that matter is no 
longer in an appellate status.    

By rating action dated in December 1986 the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, 
denied entitlement to service connection for degenerative 
joint disease of the veteran's right hip.  The record 
discloses, however, that the veteran was not notified of that 
1986 decision as to a right hip disorder.  In fact, the 
veteran had not specifically claimed service connection for a 
right hip disability at that time; rather, the right hip 
disability had simply been noted on an October 1986 VA 
examination.  Thus, the Board considers the veteran's January 
1995 claim for service connection for a right hip condition 
to be his initial claim for service connection for such a 
condition and his claim will be considered on a de novo 
basis.  

In a June 1999 statement, the veteran's representative raised 
a claim of entitlement to service connection for a low back 
disorder.  This statement is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
an increased rating for the residuals of deep venous 
thrombosis of the left calf has been obtained by the regional 
office.  

2.  The medical evidence of record as a whole establishes 
that it is plausible that a service-connected left knee 
disability is etiologically linked to or aggravates a current 
right hip disability.  

3.  The veteran's left calf deep venous thrombosis is 
manifested by adequate pulses, complaints of pain involving 
his calf, and by swelling and hardness with walking more than 
45 minutes or up steps, relieved with elevation, but is not 
manifested by persistent swelling or current evidence of 
active thrombosis.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right hip disorder is well grounded.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991).

2.  An evaluation in excess of 10 percent for residuals of 
deep venous thrombosis of the veteran's left calf is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee disability affects 
other joints, including the right hip, and causes pain in 
that hip.  The veteran further contends that residuals of 
deep venous thrombosis of the left calf are more severely 
disabling than the current 10 percent evaluation reflects.  

I.  Claim for Service Connection for Right Hip Disability as 
Secondary to 
Service-Connected Left Knee Disability

The veteran's service medical records reflect that he was 
hospitalized and surgically treated for a left knee 
disability; however, the service medical records do not 
reflect a right hip disability.  

By rating action dated in February 1953 service connection 
was established for a left knee disability, including 
traumatic arthritis of the knee, rated 10 percent disabling.  
VA examinations in November 1953 and June 1954 are silent as 
to a right hip condition.  

When the veteran was examined by the VA in October 1986, an 
X-ray study of the pelvis showed very minimal sclerosis of 
the acetabular roof and slight osteophyte formation.  The 
assessments included early degenerative joint disease of the 
right hip.  No opinion as to etiology of degenerative disease 
of the right hip was noted.

A January 1988 private medical statement submitted by Sharon 
McKinney, D.O., reflected that the veteran had left knee 
pain, and an antalgic gait on the left.  Dr. McKinney opined 
that the veteran's pain was increased by any activity, even 
normal walking, which then increased gait deviation, causing 
considerable pain with lifting, twisting or turning or any 
activity involving the lower extremities or low back.  
Impressions of severe osteoarthritis of the left knee and 
chronic low back syndrome secondary to the left knee 
condition were assigned.  

During the course of the August 1995 hearing on appeal, the 
veteran indicated that he had discussed the problem of his 
right hip with his physician and the physician had told him 
that his hip condition had been caused by his left knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted to allow 
service connection for a disorder which is either caused or 
aggravated by a service- connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).

A right hip disorder, diagnosed as early degenerative joint 
disease, was initially diagnosed by VA in 1986, many years 
following the veteran's separation from military service.  
The veteran has not contended otherwise.  Rather, he has 
maintained that his right hip disorder or pain result from 
his service-connected left knee disability.  

A claim for service connection, including a claim that a 
service-connected disability has caused or aggravated a 
second disorder (secondary service connection) must be well-
grounded, i.e., plausible.  If a claim for service connection 
is not well-grounded, the appeal must fail, and there is no 
duty to assist the veteran further in the development of that 
claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  In 
cases such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required for the claim to be well 
grounded.  Id; see generally Reiber v. Brown, 7 Vet. App. 513 
(1995)

In this case, the report of a 1986 VA examination establishes 
a diagnosis of a right hip disorder.  A 1988 private medical 
opinion establishes that a service-connected left knee 
disability causes increased gait deviation which in turn 
affect the low back and any problems in the low back area, 
such that all use of the lower extremities becomes more 
difficult.  The veteran's representative argues, in a June 
1999 statement, that these items of evidence, when read 
together, establish a plausible, i.e., well-grounded claim 
for secondary service connection.  The Board agrees that this 
evidence, when read as a whole, establishes the plausibility 
of a claim of secondary service connection, either on the 
basis of causation or aggravation.  Thus, the veteran has met 
the minimum requirements to establish a well-grounded claim.  

However, since the medical evidence only establishes that the 
claim is plausible, but does not establish the likelihood of 
such a relationship, further factual development is required 
in order for the Board to determine whether the preponderance 
of the evidence favors the claim or is against the claim.  
Additional development is necessary prior to final 
adjudication on the merits, as the veteran must be provided 
the opportunity to submit evidence and must be provided 
notification of due process rights.  The veteran's claim is 
remanded to the RO for such development.

II.  Claim for Increased Evaluation for Residuals of Deep 
Venous Thrombosis 

In a September 1986 rating action, service connection was 
established for residuals of deep venous thrombosis of the 
left calf, and a compensable, 10 percent, evaluation was 
established from May 1986 to June 1, 1987, and a 
noncompensable rating thereafter.  By a February 1994 rating 
decision, that evaluation was increased to 10 percent, 
effective in August 1993.  In January 1995 the veteran 
submitted the claim for an increased rating for left calf 
disability upon which this appeal is based.  

January 1995 VA clinical notes reflect that the veteran's 
left leg had a varicose vein measuring 6 centimeters by 1.2 
centimeters on the mid-portion of the extensor aspect.  The 
right leg had very mild dilation.

During the August 1995 hearing on appeal, the veteran related 
that his lower leg would swell when he was on it for any 
length of time.  He related that he used a tilt-back chair 
and got his leg up over his head.  He had been told to do 
that by his physician.  The veteran further related that he 
had noticed reddish and pink discoloration of his leg and his 
leg also felt warm to touch.  It was indicated that he had 
also worn Jobst stockings for about six years.  

When the veteran was afforded VA vascular examination in 
September 1995, he complained of swelling, discoloration, 
hardening, and pain in his legs whenever he stood for more 
than 45 minutes.  On examination, the pulsations were 
slightly diminished bilaterally.  He had decreased hair on 
both of his lower extremities.  His skin was warm to touch.  
There was no paresthesia.  Diagnoses were made of bilateral 
varicose veins, bilateral phlebitis and hardening of both 
posterior calves whenever the veteran walked up steps.  The 
report of VA ultrasound examination of the lower legs 
conducted in conjunction with the September 1995 examination 
noted that the deep venous structures of both legs 
demonstrated compressibility and augmentation, and no deep 
venous thrombosis was present.

When the veteran was afforded a VA vascular examination in 
July 1998, it was indicated that, after the veteran's 
phlebitis had been treated with elevation, rest, and one 
aspirin daily, after use of Coumadin for six months after his 
hospital discharge, he had had no further clots.  He was 
taking Trental, one tablet, three times a day, and used 
elastic hose.  He complained of pain, swelling, and calf 
cramping relating to usage of his left lower extremity.  He 
reported that calf pain and swelling limited his walking 
ability.  He swam one time per week for physical therapy and 
did daily physical therapy walking exercises.  

On physical examination the veteran had very well-developed 
lower extremity musculature, which was nontender.  He 
reported that he had not walked much that day prior to the 
examination.  He had no lower extremity swelling.  He had 
adequate left posterior tibialis and dorsalis pedis pulses.  
The diagnosis was status post left leg phlebitis, slightly to 
moderately disabling.  

Prior to January 1998, a 10 percent evaluation was warranted 
for unilateral phlebitis or thrombophlebitis with persistent 
moderate swelling of a leg which is not markedly increased on 
standing or walking.  A 30 percent evaluation required 
persistent swelling of a leg or thigh which increased on 
standing or walking 1 or 2 hours, but was readily relieved by 
recumbency, with moderate discoloration, pigmentation or 
cyanosis; or moderate discoloration, pigmentation and 
cyanosis.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).  

As revised effective January 12, 1998, a 10 percent 
evaluation is provided for post-phlebitic syndrome of any 
etiology when there is intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation is provided 
when there is persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent claudication.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1998).  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board has, therefore, 
considered both the old and the new criteria in the 
evaluation of this claim for an increased evaluation for deep 
venous thrombosis.

In this case, the veteran has complained of pain and swelling 
involving his left calf, and the medical evidence establishes 
that there is some discoloration of the left lower extremity.  
However, on the July 1998 VA vascular examination his left 
lower extremity was nontender, and he had no lower extremity 
swelling.  The veteran has also related that the symptoms of 
his left lower extremity disability are relieved by elevation 
of the extremity.  

In particular, the Board finds that, although the veteran's 
complaint that his leg swells whenever he walks for any 
period of more than 45 minutes, or goes up steps, the 
evidence establishes that the swelling is relieved with rest 
and elevation.  The medical evidence establishes that the 
veteran has chronic intermittent swelling, but not 
persistent, i.e., continuos, swelling of the left calf.  In 
particular, the Board notes that neither swelling nor 
tenderness was present on recent VA examination.  

The veteran experiences left calf swelling only with use of 
the left leg in a dependent position, such as walking or 
climbing stairs, but there is no swelling present without 
such activity.  Thus, the veteran's left calf swelling is not 
"persistent" as contemplated under either the old or the 
new criteria so as to warrant an evaluation in excess of 10 
percent.  The old criteria for a 30 percent evaluation 
requires persistent swelling, with swelling increased on 
activity, with relief of the increased swelling (but not 
complete elimination of all swelling) on recumbency.  
Persistent edema, incompletely relieved by elevation of the 
extremity, is required for a 20 percent evaluation under the 
new criteria.  Since, as noted on recent VA examination, the 
veteran has no tenderness or swelling of the left calf until 
he surpasses certain activity levels for the day, there is no 
persistent edema so as to warrant an evaluation in excess of 
10 percent under Diagnostic Code 7121.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for this 
disability under the newly revised criteria of Diagnostic 
Code 7121.  The record simply does not show that the 
veteran's deep venous thrombosis has demonstrated persistent 
edema which is incompletely relieved by elevation of the left 
lower extremity.  While the veteran's left leg disability was 
shown to have some edema or swelling on several examinations, 
the Board emphasizes that no edema was shown during the 
veteran's most recent VA rating examination in July 1998.  
Even assuming arguendo that the veteran's edema could be 
characterized as persistent, there is simply no evidence that 
his edema was only incompletely relieved by elevation of the 
left leg.  In short, the Board finds that the veteran's deep 
venous thrombosis was properly rated as 10 percent disabling 
under both the former and the newly revised criteria of 
Diagnostic Code 7121.

The Board notes that the veteran does meet at least one 
criteria for a 30 percent evaluation under the prior version 
of Diagnostic Code 7121, and at least one criteria under the 
new version, in that there is some discoloration of the left 
lower leg.  However, in the absence persistent swelling, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for deep venous 
thrombosis.

The Board notes the argument of the veteran's representative 
that the veteran's daily activities are severely limited by 
the pain and hardness of the left calf appearing whenever the 
veteran walks in excess of about 45 minutes without elevating 
his leg.  However, the Board does not agree that limitation 
to 45 minutes of walking prior to appearance of swelling is 
equivalent to persistent swelling, so as to warrant an 
evaluation in excess of 10 percent, nor does the Board finds 
that such limitation of daily activity is so severe as to 
warrant the next higher evaluation.  The Board notes that, 
even if the veteran's symptoms of left leg disability were 
more severe at the time of the August 1995 hearing than at 
the time of the July 1998 VA examination, a "staged" rating 
(different disability evaluation for different time periods 
where there is varying symptomatology) is not appropriate, as 
the current claim for an increased evaluation does not stem 
from the initial claim for service connection for this 
disorder.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the veteran's deep 
venous thrombosis has independently caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 30 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an increased rating for 
left calf disability; however, the Board does not find the 
evidence so evenly balanced that there is doubt as to any 
material matter regarding that issue.  38 U.S.C.A. § 5107.  


ORDER

The claim of entitlement to service connection for a right 
hip disability as secondary to the veteran's service-
connected left knee disability is well-grounded, and, to that 
extent only, the appeal is granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of deep venous thrombosis of the left calf is 
denied.  


REMAND

Once the claimant has established he or she has a well 
grounded claim, VA must assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (1997).  In this regard, 
the Board finds that an additional expert opinion is 
necessary in order to better determine the likelihood that 
the veteran's left knee disability caused or aggravates a 
right hip disorder.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be offered the 
opportunity to identify any sources of 
post-discharge medical care for his hip 
not yet associated with the record.  If 
other relevant treatment records are 
available, those records should be 
obtained.  

2.  The veteran should be afforded VA 
examination to determine the likelihood, 
that is, whether it is as likely as not, 
that the veteran's left knee disability 
is causally related to or aggravates a 
right hip disorder.  The examiner should 
furnish opinions for the record as to the 
etiology of the right hip disorder and 
the relationship, if any, between such 
disorder and the veteran's service-
connected knee disability or antalgic 
gait resulting from service-connected 
knee disability.  A detailed rationale 
for any opinions expressed would be of 
considerable assistance and should be 
requested.

If the reviewer determines that any 
additional physical or diagnostic 
examination is necessary in order to 
evaluate the claim, the RO should 
undertake any necessary action.  
3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a right hip disorder as 
secondary to service-connected left knee 
disorder, considering all applicable laws 
and regulations, including 38 U.S.C.A. 
§38 C.F.R. § 3.310 and Allen.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals




 

